Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 13 December 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 62.
My dearest wife.
Ghent 13. December 1814.

Last Evening I received a letter from Mr William Wyer, (I suppose a brother of the Consul at Riga) dated the 4th: instant, at Bordeaux. He informs me that he embarked at New-York on the 24th: of October, in the Swedish Ship Gustaf Adolph, and arrived at Le Rochelle—This is the vessel by which the rumour at New-York of the capture of Drummond’s army, was brought—Mr: Wyer mentions it in his letter to me, as believing it, but we know by the arrival of the Liffey frigate that it is without foundation. Mr: Wyer has come to Europe upon business for Mr Gray—He encloses to me a Letter from my brother, dated Quincy, 2. October. the following extracts from which comprize all that it contains, which will be interesting to you.
“The latest news we have from you is a Letter to my Mother, dated at Ghent 30th: June, which informed us of your arrival and that of three of your fellow Commissioners, expecting Mr: Gallatin and the British Plenipotentiaries”...“I resume my pen, after the customary Sunday night visit to our parents, where we usually meet the neighbourhood. Your Sons dined with us today, in company with Richard Cranch and John Greenleaf Junr: The Derby Academy at Hingham, where your sons are following their studies is in good repute. George is sufficiently advanced to be a candidate for the University next year. He is quite sedate, a favourite Scholar in his Class, and acquitted himself with much distinction at the last examination, as did your Son John. George is very tall for his years, and grows handsome in figure and face; much resembling in countenance his father” (I believe it should be, his mother) “and for mind not shrinking from comparison with any of his cotemporaries. John is full of play rough and tumble, very tractable in his temper; very apt in memory and fond of his books as a boy of his age need be. His mother will be proud to acknowledge him as her boy. They are both in fine health, and make their weekly visit on foot, to Quincy, every Saturday”...“Our lovely Sister’s daughter Caroline was married on the 11th: of September, to Mr John Peter de Windt of Fishkill, New-York, at the house of her Grandparents, and with the united consent of all her friends, except some competitors for her hand, who gave way to her choice, with what grace they might. She is a pattern of perfection in the esteem of all who know her. The Gentleman is about 25 years of age, and quite clever. The courtship was sudden and short, compared with what some of our family have undergone in this line. May its ulterior prove as prolifick as those of longer standing.”
“My Girls and boys grow apace. The youngest ‘Hull’ (Isaac) is fighting with his own teeth and whooping cough, at the age of 16. Months, and he beats the Guerriere, with all his colors flying—God preserve him as a monument of mercy, and a prodigy of valor.... Farewell! My wife calls me to say good night for her to yours and I must not disobey.” T.B.A.
I have given you almost the whole Letter; and am happy to have it in my power to substitute instead of my own bavardage, intelligence which will give you so much pleasure. The accounts from our children have delighted me.—George it seems, is a Graveairs, which charms me—perhaps because I have always been one, myself—but John has the life, and humour, and yet loves his books too—May God bless them both, and make them wise and virtuous men.
Last Friday the Messengers of the British Plenipotentiaries returned from London, and they requested a conference for the next Morning—It was held at our house and lasted three hours—We had yesterday another of equal length, at theirs; and the result has been as I wrote you on Friday that I expected it would be—The Negotiation, labours at this moment more than it ever has done before—I distrust more and more the sincerity of the British Government who after having formally abandoned every thing of the value of a nut-shell in their demands, hold out inflexibly upon the paltriest trifles directly in the face of their general concessions, and seemingly for the purpose of preventing our acceptance of them—You are not mistaken in your conjectures that I have suffered much in mind—very little however from any disagreement with my colleagues—Our harmony has been as cordial as perhaps ever existed between five persons charged with so important and so difficult a trust—But it is the temper in the British Notes, and in the Conferences, on the part of two of the British Plenipotentiaries, which brings mine to the severest of trials—You know all the good and all the evil of my disposition, but you cannot know the violence of the struggle to suppress emotions produced by the provocations of overbearing insolence, and narrow understandings.— They have however been suppressed—But after the last two conferences we are apparently farther from the conclusion than we were before them—The British Plenipotentiaries present to us Articles, sent to them ready drawn from England, and when we ask what they mean—what the object of them is—they answer they cannot tell—The Article was sent them from England—We must construe it for ourselves—If we propose the alteration of a word, they must refer it to their Government—If we ask for an explanation they must refer it to their Government—It is precisely the french Caricature of Lord Malmesburg—“My Lord I hope your Lordship is well, this Morning”... “Indeed Sir, I do not know, but I will send a Courier to my Court and enquire.”—And thus all we have obtained from the two Conferences of three hours each is, another Courier to the Court to enquire—We are to send them a Note, and they are to dispatch it by a Messenger, for fresh Instructions—I hope the Note will go this day—perhaps not until to-morrow—there can be no answer sooner than the 21st. and even then it may be merely matter for more discussion, and more Messengers—In the mean time we still keep personally upon eating and drinking terms with them—We are to dine with them this day.
Speaking of English Ambassadors in France reminds me of His Grace of Wellington—It appears that he does not trouble himself to use much ceremony with the french noblesse—He goes to Gala dinners in frock and boots, and makes the company wait for him by the hour—Then to apologize for delay he says he has been making a promenade in the Bois de Boulogne—The story goes that Marshal Macdonald told him that if he was fond of that walk, he should be happy to meet him there—But the Ladies have given him the best chastisement—They call him Monsieur le Duc de Vilain Ton.
Mr Carroll returned here last Sunday, from London—Todd is going to Paris. I have had a Letter from Boyd of the 7th:, he begs to be kindly remembered to you—Your Letter of 15. and Charles’s of 18. November are this instant received—Give my love to Charles, and tell him I will if possible answer his Letter, by the next Post—Most affectionately yours.A.